                Case:19-80129-jwb    Doc #:11 Filed: 03/24/20    Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                              _______________________

In re:
                                                        Case No. BG 19-03843
PATRICK J. WALKER,                                      Chapter 7

     Debtor.
______________________________________/

ERIC CORDEIRO SPINETTI S.R. MATTA &
FERNANDA QUINTANILHA,
                                                       Adversary Proceeding
         Plaintiffs,                                   No. 19-80129
-vs-

PATRICK J. WALKER,

     Defendant.
______________________________________/

                            ORDER EXTENDING DEADLINES,
                       POSTPONING REFERRAL TO ADR PROGRAM,
                                       AND
                         ADJOURNING PRETRIAL CONFERENCE

                        PRESENT:    HONORABLE JAMES W. BOYD
                                    United States Bankruptcy Judge

       On March 17, 2020, this court entered a Second Pretrial Order in the above-
captioned adversary proceeding. Pursuant to the Second Pretrial Order, the parties were
to engage in good faith settlement negotiations until March 20, 2020. If the parties were
unable to reach a settlement on their own, the court was to enter an order referring the
adversary proceeding to the court’s Alternative Dispute Resolution Program (the “ADR
Program”) as of March 23, 2020. The Second Pretrial Order also scheduled a Third
Pretrial Conference for April 30, 2020, in the event that facilitative mediation was not
successful.

       The court has reviewed this adversary proceeding and has concluded that recent
events, including the COVID-19 national emergency and the Executive Order issued by
Governor Gretchen Whitmer on March 23, 2020, will make it difficult, if not impossible, for
the parties to participate in facilitative mediation as contemplated by the Second Pretrial
Order. Accordingly, the court determined to issue this order, extending the deadlines in
the pretrial order, postponing referral of this proceeding to the ADR Program, and
adjourning the Third Pretrial Conference.
                Case:19-80129-jwb      Doc #:11 Filed: 03/24/20       Page 2 of 2




         NOW, THEREFORE, IT IS HEREBY ORDERED as follows:

         1.     The parties shall continue to engage in good faith settlement negotiations,
                to the extent possible, until April 29, 2020. If the parties are unable to reach
                a settlement of this adversary proceeding on their own, the court will enter
                an order referring this proceeding to the court’s ADR Program as of
                April 30, 2020.

         2.     The Third Pretrial Conference in this adversary proceeding is adjourned to
                May 28, 2020, at 1:00 p.m. The adjourned pretrial conference shall be held
                at the United States Bankruptcy Court, One Division Ave. North, 3rd Floor,
                Courtroom B, Grand Rapids, Michigan.

         3.     If facilitative mediation is not successful, the parties shall meet at least once
                in person or telephonically prior to the Third Pretrial Conference for a Rule
                7026(f) conference. The parties shall file with the court a report, signed by
                all parties, outlining the discovery plan by no later than May 26, 2020.

         4.     The deadlines in this order may be extended further as the COVID-19
                public health crisis continues to develop. The parties should consult the
                court’s website, https://www.miwb.uscourts.gov/covid-19-notices, for
                information concerning court operations and appearances during the
                COVID-19 national emergency.

        IT IS FURTHER ORDERED that the Clerk shall serve a copy of this Order pursuant
 to Fed. R. Bankr. P. 9022 and LBR 5005-4 upon:

 Jeffrey Steinport, Esq.

 Patrick J. Walker
 2717 Mulford Dr. S.E.
 Grand Rapids, MI 49546

                                       END OF ORDER




IT IS SO ORDERED.

Dated March 24, 2020
